Name: 2006/336/EC: Commission Decision of 10 May 2006 amending Decision 2005/380/EC establishing a group of non-governmental experts on corporate governance and company law
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  business organisation;  EU institutions and European civil service
 Date Published: 2006-05-11

 11.5.2006 EN Official Journal of the European Union L 124/29 COMMISSION DECISION of 10 May 2006 amending Decision 2005/380/EC establishing a group of non-governmental experts on corporate governance and company law (2006/336/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Decision 2005/380/EC of 28 April 2005 establishing a group of non-governmental experts on corporate governance and company law (1), and in particular Articles 3 and 4 thereof, Whereas: A member of the group has resigned during his period of appointment. Therefore, the Commission should appoint a new member of the group, HAS ADOPTED THIS DECISION: Article 1 Mr. Lajos VÃ ¡radi is appointed member of the group of non-governmental experts on corporate governance and company law, as a replacement for Mr. JÃ ³zef Okolski. Article 2 This Decision shall apply until 27 April 2008. Done at Brussels, 10 May 2006. For the Commission Charlie McCREEVY Member of the Commission (1) OJ L 126, 19.5.2005, p. 40.